Dismissed and Memorandum Opinion filed January 14, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00740-CV

     ASHLEY MARTINS AND ALL OTHER OCCUPANTS, Appellant
                                        V.
FEDERAL NATIONAL MORTGAGE ASSOCIATION AKA FANNIE MAE,
                      Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1034183

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed August 12, 2013. The clerk’s
record was filed September 27, 2013. No reporter’s record or brief was filed.

      On October 31, 2013, this court issued an order stating that unless appellant
submitted a brief on or before December 2, 2013, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices McCally, Busby, and Donovan.




                                        2